Citation Nr: 0724240	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  95-23 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969, to include service in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 1995 rating decision that, inter alia, denied a 
rating in excess of 10 percent for PTSD. The veteran filed a 
notice of disagreement (NOD) in May 1995 and the RO issued a 
statement of the case (SOC) in June 1995.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in June 1995.

In December 1995 and September 2002 rating decisions, the RO 
increased the rating for veteran's service-connected PTSD to 
30 percent and to 50 percent, respectively, each effective 
April 1, 1995.  However, as the veteran has been awarded less 
than the maximum schedular rating for PTSD, and is presumed 
to seek the maximum benefit for a disability, his claim for 
increase remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Board also points out that 
consideration of the claim for an increased rating for PTSD 
excludes the multiple periods during which the veteran was 
granted a temporary, total rating for hospitalization, 
pursuant to 38 C.F.R. § 4.29.

In February 1998, the veteran testified during a hearing 
before RO personnel; a transcript of the hearing has been 
associated with the record.

In November 2003, the Board remanded this matter to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, to 
afford due process and for other development.  Following 
completion of the Board's requested actions, the AMC 
continued the denial of the veteran's claim (as reflected in 
a January 2006 supplemental SOC (SSOC)) and returned this 
matter to the Board for further appellate consideration.

In June 2006, the Board again remanded this matter to the RO 
via the AMC for additional development and adjudication.  
Following its completion of the Board's requested actions, 
the AMC continued the denial of the veteran's claim (as 
reflected in a January 2007 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.

As a final preliminary matter, the Board notes that, in June 
2006, the veteran submitted to the Board additional evidence 
for consideration in connection with the claim on appeal.  In 
an April 2007 written brief presentation, the veteran's 
representative included a waiver of RO jurisdiction of such 
evidence.  The Board accepts this evidence for inclusion in 
the record on appeal.  See 38 C.F.R. § 20.1304 (2006).


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Prior to November 7, 1996, the veteran's PTSD was 
manifested by depressed mood, irritability, sleep impairment, 
anxiety, flashbacks, nightmares, intrusive thoughts, anxiety, 
social isolation, and startled response; these symptoms are 
indicative of no more than considerable social and industrial 
impairment. 

3.  Since the November 7, 1996 change in rating criteria, the 
veteran's PTSD has been manifested by depression, 
irritability, sleep impairment, poor concentration, anxiety, 
anger, flashbacks, nightmares, intrusive thoughts, anxiety, 
arousal, avoidance behavior, social withdrawal, exaggerated 
startle response, occasional suicidal ideation, and 
constricted affect; these symptoms suggest occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD, for the period prior to November 7, 1996, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 4.132, Diagnostic 
Code 9411 (as in effect prior to November 7, 1996).

2.  Affording the veteran the benefit of the doubt, the 
criteria for a 70 percent rating for service-connected PTSD, 
from November 7, 1996, are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.130, 4.132, Diagnostic Code 9411 (as 
in effect since November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria formula for all possible schedular 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, letters issued by the RO and AMC in July 
2003, April 2005, November 2005, and June 2006 notified the 
appellant regarding what information and evidence is needed 
to substantiate his claim for increase, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claim.  
Additionally, the June 2006 letter requested that the veteran 
furnish any evidence that he had in his possession that 
pertained to his claim for a higher rating.  Concerning the 
notice requirements of Dingess/Hartman, in this appeal, a 
June 2006 letter informed the appellant how disability 
ratings and effective dates are assigned, as well as the type 
of evidence that impacts those determinations.  

After the appellant was afforded opportunity to respond to 
notice identified above, the January 2007 SSOC reflects 
readjudication of the claim.  Hence, the appellant is not 
shown to be prejudiced by the timing of this VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of VA treatment 
records from the VA Medical Centers (VAMC) (located in 
Clarksburg, West Virginia, Coatesville, Pennsylvania, 
Buffalo, New York, and New Orleans, Louisiana), private 
treatment records, and reports of VA examinations in July 
1995, February 1997, March 2000, and December 2005.  Also of 
record and considered in connection with the claim are the 
various statements submitted by the veteran and his 
representative, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran and his representative have been notified 
and made aware of the evidence needed to substantiate this 
claim, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of 
this matter, at this juncture.  See Mayfield, 20 Vet. App. at 
543.  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Factual Background

In February 1995, the veteran filed a claim for an increased 
rating for PTSD.

A May 1995 and July 1995 VA treatment notes show that the 
veteran had good sleep with prescribed medication and 
complained of irritability. It was further noted that the 
veteran continued to be engaged in intensive outpatient 
treatment.  An August 1995 VA treatment note listed diagnoses 
of ETOH dependence, cocaine dependence, and major depression.

On July 1995 VA mental examination, the veteran complained of 
nightmares, flashbacks, hearing voices, exaggerated startle 
response, avoidance of stressful situations, and anxiety but 
denied any hallucinations, delusions, any clear cut panic 
symptoms, and homicidal or suicidal ideations.  Mental status 
examination findings indicated that the veteran was coherent, 
oriented, had normal cognitive functions, and fair insight 
and judgment.  The examiner listed assessments of alcohol 
dependence, PTSD, and rule out alcohol hallucinosis.  

An October 1995 VA treatment record reflects the veteran's 
complaints of insomnia.  In an October 1995 statement, a 
registered nurse from the Vet Center indicated that the 
veteran's diagnoses were chronic, severe PTSD and chronic 
alcohol dependence, in partial remission.  Additional 
treatment records from the Vet Center dated in November and 
December 1995, as well as from March 1996 to July 1996, show 
that the veteran attended group therapy.  A March 1996 VA 
treatment record reflects the examiner's diagnoses of cocaine 
dependence, ETOH dependence, and PTSD and notes that the 
veteran had a history of suicidal thoughts.  A May 1996 VA 
hospitalization report shows that the veteran was admitted 
for alcohol and cocaine abuse and later left the hospital on 
the same day as admission. Treatment notes dated in June 1996 
indicate that the veteran was engaged and working.  In an 
additional July 1996 statement, a registered nurse from the 
Vet Center indicated that the veteran experienced an increase 
in his PTSD symptoms of anger, intrusive thoughts, and 
nightmares.  It was further noted that the veteran was coping 
with his pattern of substance abuse and learning to cope with 
severe PTSD re-experiencing symptoms without numbing himself 
with alcohol and drugs.

The report of January 1997 VA Social Survey examination 
reflects the veteran's complaints of sleep difficulties, 
alcohol problems, night sweats, and nightmares.  The examiner 
indicated that the veteran did appear to exhibit some of the 
symptomatology of PTSD and continues to have some residuals 
of PTSD which do interfere with his functioning.

On February 1997 VA PTSD examination, the veteran complained 
of sleep difficulty, social isolation, nightmares, 
flashbacks, and difficulty at work.  The veteran also 
reported that his wife of almost 30 years left him because 
she could not stand his problem but noted that maintains a 
close relationship with his children and grandchildren.  
Mental status examination findings were noted as coherent, 
organized thought processes, fair insight and judgment, no 
delusions or hallucinations, and continuous alcohol problem.  
The examiner diagnosed PTSD and assigned a GAF score of 
"around 55".  The examiner indicated that the veteran has 
significant problem regarding work and associating with 
people as well as has occasional thoughts of suicide.

In a March 1998 statement, a registered nurse from the Vet 
Center indicated that the veteran experienced PTSD symptoms 
including sleep disturbance, nightmares, intrusive thoughts, 
anger, depression, avoidance of intimate relationships, 
irritability, hyper alertness, and self medication with 
alcohol and drugs.  The treatment provider reported that the 
veteran received psychiatric medication service as well as 
group and individual therapy.  It was also noted that the 
veteran continued to be separated from his wife but was 
currently attempting to reunite with her.  

VA treatment records dated in May 1998 show continued 
treatment for PTSD and ETOH abuse.  

On July 1998 VA PTSD examination, the veteran indicated that 
he continued to be separated from his wife, had not worked 
since 1982, and lived alone.  Mental status examination 
findings were noted as fair grooming, no obvious psychomotor 
retardation, adequate speech, coherent thought processes, and 
fair insight and judgment.  The examiner diagnosed PTSD and 
assigned a GAF score of around 48.  The examiner reported 
that the veteran continued to have significant PTSD 
symptomatology, and despite being in active treatment, his 
condition seems to have continued to intensify in recent 
years.  It was further noted that the veteran has lower self 
esteem as a result of personal disappointments related 
directly to the social and occupational problems that the 
PTSD has caused him. 

VA outpatient treatment records dated from April 1998 to 
January 2000 reveal that the veteran continued to attend 
group psychotherapy.  Records from the Social Security 
Administration indicate that the veteran received disability 
benefits pursuant to a primary diagnosis of a back disorder 
(discogenic and degenerative).

VA treatment notes dated in November 1999 show that the 
veteran complained of insomnia and panic attacks.  A December 
1999 statement from a registered nurse from the Vet Center 
indicates that the veteran experienced PTSD symptoms 
including recurring and intensive distressing recollections, 
nightmares, psychological distress and physiological 
reactivity when confronted with sights and smells that remind 
him of Vietnam, avoidance behavior, hypervigilance, and 
difficulty sleeping.

On a March 2000 VA PTSD examination, the veteran complained 
of insomnia, nightmares, temper problems, and difficulty 
taking orders from superiors when he was working.  The 
veteran also reported that he and his wife were back together 
but still continuing to have problems.  Mental status 
examination findings were noted as adequately groomed, 
suicidal ideation, constricted affect, depressed mood, 
coherent thought processes, fair insight and judgment, and no 
delusions or hallucinations.  The examiner indicated that the 
veteran did not appear to be a danger to himself or others.  
The examiner listed a diagnosis of PTSD and assigned a GAF 
score of 44.  

VA outpatient treatment records dated from October 2002 to 
March 2003 reveal that the veteran continued to attend group 
psychotherapy.  A February 2003 VA treatment note shows that 
the veteran continued to be treated for PTSD with prescribed 
medication, group therapy, and treatment sessions.  In a 
March 2003 statement, a therapist from the Vet Center 
indicated that veteran's condition, for the most part, 
remained unchanged since March 1999 and noted that his wife 
is participating in the Vet Center's family education 
program.  In an additional statement received on July 2003, 
the veteran's readjustment counseling therapist from the Vet 
Center indicated that the veteran had attended five inpatient 
PTSD programs but continues to exhibit social impairment with 
deficiencies in areas such as family relations, judgment, 
thinking, and mood.  It was further noted that the veteran 
exhibits impaired impulse control such as unprovoked 
irritability and an inability to establish and maintain 
effective relationships. 

VA outpatient treatment records dated in June and July 2003 
note complaints of daily intrusive thoughts, increased 
irritability, impulsivity, periodic feelings of anger, 
constant hyperviligance, difficulty concentrating, difficulty 
with memory, avoidance behaviors, occasional suicidal 
thoughts, and symptoms of panic attacks.  The veteran 
indicated that he had not worked since 1982 because of the 
exacerbation of his PTSD symptoms.  The examiner opined that 
it is not likely that the veteran can return to gainful 
employment because of the severity of his PTSD disorder. 

VA outpatient treatment records dated October 2003, August 
2004, and September 2004 show treatment for PTSD with 
findings of sleep impairment and anger management.  A 
December 2004 VA treatment note reflects complaints of 
insomnia, impaired concentration, and increased irritability 
around the holidays.  Additional VA treatment records dated 
in February 2005 and March 2005 show continued complaints of 
sleep impairment.

VA treatment records dated from February 2005 to April 2005 
indicate that the veteran was interviewed for screening and 
evaluation for admission to an inpatient PTSD program at the 
VA Medical Center (VAMC) in New Orleans, Louisiana.  During 
the interview, the veteran reported PTSD re-experiencing, 
numbing, and hyperarousal symptomatology as well as 
additional psychiatric symptoms of depression, anger, and 
auditory hallucinations.  It was further noted that the 
veteran had a good relationship with his wife and no 
incidents of violence in that last year.  

In the report of a December 2005 PTSD review examination, the 
examiner indicated that he had reviewed the veteran's claims 
file.  It was noted that the veteran reported compromised 
social functioning, such that outside of his immediate family 
he has no social support and little leisure activities.  The 
veteran also reported significantly impaired occasional 
functioning such that he does not feel that he is able to 
maintain employment at this time not only due to physical 
health problems but also due to mental health issues related 
to his service-connected PTSD.  Noted complaints of PTSD 
symptoms included avoidance behavior, hypervigilance, 
exaggerated startle response, flashbacks, nightmares, and 
intrusive thoughts. 

Mental status findings were noted as well groomed, coherent 
thought processes, oriented, normal speech, appropriate 
affect, dysthymic mood, mildly impaired concentration, 
essentially intact memory skills, fair to poor insight, fair 
judgment, and no obvious delusions, hallucinations, or 
obsessions.  The veteran reported some homicidal and suicidal 
ideation but denied any specific intent to hurt himself or 
others.  The examiner diagnosed chronic, severe PTSD and 
recurrent, severe major depressive disorder without psychotic 
features, and assigned a GAF score of 40.  

In the December 2005 report, the examiner opined that the 
veteran's major depressive disorder is more likely than not 
secondary to PTSD.  The examiner also explained that it was 
not possible to separate the impact of the psychiatric 
symptoms from the veteran's service-connected PTSD from his 
symptoms of major depressive disorder without resorting to 
conjecture.  

The examiner also opined that the veteran suffered from 
industrial impairment that is considerable, and noted that 
the veteran's PTSD symptoms have a considerable impact upon 
his ability to maintain gainful employment.  The examiner 
further opined that it would be unlikely that the veteran 
would be able to maintain gainful employment strictly based 
on his PTSD alone.  Finally, the examiner indicated that the 
veteran's PTSD symptoms contribute to his avoidance of 
people, his inability to work, and are also a major 
impairment of mood. 

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, with assignment of 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  See 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The ratings for the veteran's PTSD have been assigned under 
Diagnostic Code 9411.  However, as explained below, the 
criteria for rating psychiatric disorders other than eating 
disorders, to include PTSD, are set forth in a General Rating 
Formula.  That formula was revised, effective November 7, 
1996.  As there is no indication that the revised criteria 
are intended to have retroactive effect, the Board has the 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the new 
diagnostic codes, and to consider the revised criteria for 
the period beginning on the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

In this appeal, the RO has considered both the former and 
revised applicable criteria, as appropriate, and has given 
the appellant notice of the revised criteria in the June 1995 
SOC.  Hence, there is no due process bar to the Board also 
considering the claim in light of the former criteria (prior 
to November 7, 1996) and the revised applicable rating 
criteria (since November 7, 1996).

In evaluating the veteran's PTSD, the Board has also 
considered the GAF scores assigned, and the definition of 
those scores. According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), the GAF is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness." There is 
no question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, they must be considered in 
light of the actual symptoms of the veteran's disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R. § 4.126(a).

A. Rating Criteria in Effect Prior to November 7, 1996

Prior to November 7, 1996, the pertinent rating criteria for 
rating psychoneurotic disorders, to include PTSD, provided as 
follows:

A 50 percent rating is assignable when the ability to 
establish and maintain effective or favorable relationships 
with people is considerably impaired, or when by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (as in effect prior to November 7, 1996).

A 70 percent rating is assignable when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, or when the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment of the ability in the ability to obtain or 
retain employment.  Id.

A 100 percent rating is assignable when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community, or for 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; demonstrably unable to obtain or retain 
employment.  Id.
 
Comparing the manifestations of the veteran's PTSD to the 
applicable criteria as in effect prior to November 7, 1996, 
the Board finds that, prior to that date, the veteran's PTSD 
symptoms more nearly approximated the criteria for the 50 
percent rating assigned.  In this regard, the veteran's 
symptoms included depressed mood, irritability, sleep 
impairment, anxiety, flashbacks, nightmares, intrusive 
thoughts, anxiety, social isolation, and startled response.  
These symptoms caused the veteran's ability to establish or 
maintain effective or favorable relationships with people to 
be considerably impaired, but this ability was not severely 
impaired.  In this regard, the veteran was noted to maintain 
a relationship with his wife and children.  In addition, his 
symptoms were shown to result in some industrial impairment, 
but were not shown to result in severe impairment in the 
ability to obtain or retain employment.  As such, the veteran 
was noted to be working.  Further, his insight and judgment 
were found to be fair.  He had good personal hygiene, was 
coherent and oriented in all spheres, and denied any 
hallucinations or delusion.  The veteran also did not have 
any suicidal or homicidal ideation during this time period.  

The Board also points out that there were no GAF scores 
assigned in the record during this time period.  Hence, GAF 
scores do not provide any basis for assignment of a rating in 
excess of 50 percent for PTSD for the period prior to 
November 7, 1996.

For all the foregoing reasons, the Board concludes a rating 
in excess of 50 percent for PTSD, under the rating criteria 
effective prior to November 7, 1996, must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the assignment of any higher 
rating under the prior rating criteria, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Rating Criteria in Effect since November 7, 1996

From November 7, 1996, PTSD is rated pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).  However, a General 
Rating formula for evaluating psychiatric impairments other 
than eating disorders contains the actual rating criteria for 
evaluating the veteran's disability.

Pursuant to the General Rating formula, a 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A rating of 100 percent requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The nomenclature employed in the portion of VA's rating 
schedule that addresses service-connected psychiatric 
disabilities is based upon the DSM-IV.  See 38 C.F.R. § 
4.130.

Considering the evidence in light of the criteria noted 
above, and affording the veteran the benefit of the doubt 
(see 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102), the Board 
finds that, under the revised rating criteria, the criteria 
for a 70 percent rating for PTSD are met.

The pertinent evidence reflects that, during the period in 
question, the veteran's psychiatric symptomatology included 
chronic intrusive thoughts and recollections, intermittent 
auditory hallucinations, occasional suicidal ideation, 
irritability, anger, hypervigilance, problems with his 
spouse, chronic sleep disturbance, chronic depression, 
anxiety, social isolation, and impaired concentration during 
the time period in question.  

Objective medical findings on the December 2005 VA 
examination report show that the veteran's PTSD 
symptomatology caused considerable interference with his 
ability to maintain gainful employment.  It was repeatedly 
noted in the record that the veteran had been unemployed 
since 1982.  While the record indicates that the veteran 
suffers from multiple physical health problems that cause 
industrial impairment, the December 2005 VA examiner 
specifically indicated that it would be unlikely that the 
veteran would be able to maintain gainful employment strictly 
based on PTSD symptoms alone.    

Overall, the Board finds that this symptomatology is 
suggestive of occupational and social impairment with 
deficiencies in most areas, such as work, family 
relationships, judgment, thinking or mood, due to such 
symptoms as suicidal ideation; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships-the level of impairment consistent with 70 
percent rating under the revised criteria.

In reaching this conclusion, the Board has considered the 
rating criteria in the General Rating Formula for Mental 
Disorders not as an exhaustive list of symptoms, but as 
examples of the type and degree of the symptoms, or effects, 
that would justify a particular rating.  The Board has not 
required the presence of a specified quantity of symptoms in 
the rating schedule to warrant the assigned rating for PTSD.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board 
also has given the veteran the benefit of the doubt and has 
attributed all of the veteran's psychiatric symptoms and 
impairment to his service-connected PTSD, notwithstanding the 
additional diagnosis of major depressive disorder.  See 
Mittleider, 11 Vet. App. at 181.

The Board further points out that the GAF scores of 55, 48, 
44, and 40 assigned since November 7, 1996 are largely 
consistent with the assignment of a 70 percent disability 
rating for the veteran's PTSD during this time period. 

According to DSM-IV, GAF scores ranging between 51 and 60 are 
assigned when there are moderate symptoms (like flat affect 
and circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 41- 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  GAF scores ranging between 
31and 40 are assigned when there is some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

The Board notes that the assigned GAF scores of 40, 44, and 
48 suggest the type of significant or serious impairment 
contemplated by the assignment of a 70 percent disability 
rating.  The Board also notes that the February 1997 VA 
examiner assigned a GAF score of "55 or so" that appears to 
reflect less impairment than contemplated by the 70 percent 
rating.  However, given the actual psychiatric symptoms shown 
in this case, the Board finds that level of overall 
psychiatric impairment shown more consistent with a 70 
percent rating is indicated, notwithstanding the isolated GAF 
score of 55 assigned by the February 1997 VA examiner.

The aforementioned discussion makes clear that the veteran's 
PTSD symptomatology results in a disability picture that more 
nearly approximates the level of occupational and social 
impairment contemplated for a 70 percent rating under the 
applicable revised rating criteria.  While the assignment of 
70 percent rating is warranted under the revised rating 
criteria, the Board also emphasizes that the symptoms 
associated with the veteran's PTSD met the criteria for the 
maximum, 100 percent, rating. As noted above, a 100 percent 
rating requires total occupational and social impairment due 
to certain symptoms; however, the Board finds that those 
delineated symptoms are not characteristics of the veteran's 
PTSD disability.  Evidence of record does not indicate that 
the veteran has exhibited grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

For all the foregoing reasons, the Board concludes that a 70 
percent, but no higher rating, for PTSD is warranted under 
the revised rating criteria.

C.  Extra-schedular Rating

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, during any 
period under consideration, the veteran's service-connected 
PTSD has reflected so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (cited to 
and discussed in the June 1995 SOC and February 2000 SSOC).  
In this regard, the Board notes that the veteran's disability 
has not, alone, been objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned ratings).  The Board recognizes that the veteran has 
voluntarily participated in multiple VA inpatient PTSD 
programs and notes that the veteran was assigned a total (100 
percent) rating under 38 C.F.R. § 4.29 for each of the time 
periods encompassing his inpatient treatment.  Further, there 
also is no objective evidence that the disability otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
noted above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A rating in excess of 50 percent for PTSD, for the period 
prior to November 7, 1996, is denied.

A 70 percent rating for PTSD, from November 7, 1996, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


